Citation Nr: 0429701	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1978, and from January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board notes that, on his October 2002 substantive appeal 
(VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge at the RO.  In a July 2004 letter, the RO 
scheduled the veteran for this hearing in August 2004.  An 
August 2004 notation on the letter indicates that the veteran 
failed to appear for the hearing.  The Board therefore 
concludes that all due process has been met with respect to 
the veteran's hearing request.


FINDINGS OF FACT

1.  The veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam.

2.  The veteran was first diagnosed with diabetes mellitus in 
December 1998.

3.  The competent and probative evidence of record 
preponderates against a finding that diabetes mellitus is 
etiologically related to herbicide exposure sustained by the 
veteran during active service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension was manifested during the veteran's active 
military service or within one year after his separation from 
service, or is directly related to military service.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred or aggravated as a 
result of exposure to herbicides during service, nor may it 
be presumed that this claimed disability was incurred as a 
result of exposure to herbicides during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined upon entry into service in November 1970, the 
veteran reported no history of hypertension.  His heart and 
vascular system were normal, his blood pressure was 130/58, 
no pertinent defects or diagnoses were noted, and he was 
found qualified for induction.  An April 1971 service medical 
record shows the veteran complained of dizziness and 
headaches, and had a blood pressure reading of 120/68.  In a 
June 1975 report of treatment for viral gastroenteritis, the 
veteran's blood pressure was measured as 130/76 and 140/84.  
Upon separation from service in January 1978, the veteran 
reported no medical history of hypertension, his heart and 
vascular system were normal, and his blood pressure was 
122/78.  Hypertension was not found during this separation 
examination.

In private medical records dated from May 1993 to February 
2001, the veteran sought treatment from T.A.H., M.D., for 
hypertension and diabetes mellitus.  The first diagnosis for 
hypertension was in October 1993, and the first diagnosis of 
diabetes mellitus was in December 1998.  The earliest blood 
pressure reading, which was 122/90, was recorded in March 
1993.  Subsequently, his blood pressure ranged from 112/62 in 
September 2000 to 188/98 in November 1998.

In private medical records dated from July 2001 to February 
2002, G.G., M.D., diagnosed the veteran with type 2 diabetes 
mellitus and hypertension, stable.  During this time, Dr. G. 
repeatedly described the veteran's hypertension as 
controlled.  His blood pressure readings  ranged from 180/90 
in March 2002 to 140/80 in December 2002.

In his March 2002 claim for service connection for diabetes, 
the veteran indicated that he was a medical technician in the 
Air Force, and worked with veterans being evacuated from 
Vietnam.  He contended that through this contact with 
contaminated patients, he was contaminated by Agent Orange.

VA outpatient treatment records dated from March 2002 to June 
2002 show the veteran had a history of diabetes mellitus and 
hypertension.  His blood pressure was 153/97 in March 2002, 
147/76 in April 2002, and 158/83 in June 2002. 

In his September 2002 notice of disagreement (NOD), the 
veteran stated that he was stationed at Lackland Air Force 
Base in Texas in 1971.  He said he worked as a dental 
laboratory technician and medical field medic, and worked at 
Mackown Dental Clinic Laboratory for most of his military 
career.  He indicated that there was old, malfunctioning 
ventilation equipment, and that he inhaled toxic fumes daily 
that were produced by the burn-out ovens, acetone liquid, 
fumes from the daily use of polymer and monimer, and daily 
fumes from solvents used to clean the boil-out tanks.  The 
veteran also stated that he daily inhaled asbestos dust that 
was vibrated loose from the deteriorating dental laboratory 
ceiling tile.  He noted that, in 1979, the building was given 
new overhead exhaust ventilation.

The veteran also stated in his NOD that he was called upon 
several times to unload and transport U.S. soldiers who had 
been wounded in Vietnam.  Several of them were still in their 
soiled BDUs (battle dress uniforms).  He was told that the 
wounded soldiers would be decontaminated and cleaned.  The 
veteran also indicated that, for five years, he was issued a 
parcel of land at the Air Force Base with which to plant a 
garden.  He said the land was sprayed with herbicides and 
insecticides two or three times per year.  The veteran stated 
that for the first few years he was in the military he was 
active and athletic, but during the final three years, his 
health began to deteriorate.  He saw doctors, but the 
examinations were basic and verbal.  He stated that he was 
told his blood pressure was high.  He said he was never 
tested for diabetes during his military service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2002 letter, the RO informed the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of a detailed September 2002 statement of 
the case (SOC) and March 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2002 SOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Even if there is no record of diabetes mellitus or 
cardiovascular disease, including hypertension, in service, 
the law defines these disorders as chronic diseases as to 
which incurrence coincident with service will be presumed if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  While the diseases need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the diseases to the required 
degree.  Id.

C.  Diabetes Mellitus

Service connection also may be granted on a presumptive basis 
for Type 2 diabetes mellitus manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001), 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period).  Id.  Similarly, 
in another precedent opinion, the VA General Counsel 
concluded that the term, "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

In the instant case, the veteran's service records do not 
show, and the veteran does not assert, that he had service in 
Vietnam.  Instead, the veteran contends that he was exposed 
to Agent Orange when he had contact with wounded soldiers 
returning from Vietnam, and to herbicides and pesticides that 
were used at the Lackland Air Force Base where he worked and 
tended a garden.  Therefore, since the evidence does not show 
that the veteran had service in Vietnam, service connection 
may not be granted for this disability on an Agent 
Orange/herbicide-exposure presumptive basis.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of diabetes mellitus, the Board notes that his service 
medical records are silent for any complaints or findings 
indicative of diabetes mellitus.  The veteran has presented 
no medical evidence showing a relationship between his 
service and his current diagnosis.  Furthermore, the first 
diagnosis of diabetes mellitus for the veteran occurred in 
December 1998, more than twenty years after his initial 
separation from service, and seven years since his most 
recent separation from service, making it impossible to grant 
him presumptive service connection for manifestation of a 
chronic disability within one year of separation.

While the veteran may sincerely believe that his diabetes 
mellitus is the result of herbicide exposure in service, 
laypersons are not considered competent to offer medical 
opinions, and testimony to that effect does not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
particular, the Board notes the veteran's belief that his 
diabetes began in service but was not properly diagnosed 
until 1998.  However, without a medical opinion that the 
veteran's diabetes mellitus began in service or within one 
year of separation, the Board cannot base a grant of service 
connection on the veteran's assertions that symptoms he 
experienced in service demonstrated diabetes.

Moreover, not only is there no definite evidence of exposure 
to Agent Orange in service (other than the veteran's belief 
that he was exposed while helping wounded soldiers, and his 
report that some kind of herbicide was used at the Air Force 
Base), but, even if such exposure were to be conceded, there 
is no competent medical evidence linking the veteran's 1998 
onset of Type 2 diabetes mellitus to herbicide exposure.

The competent evidence of record does not establish that the 
veteran served in-country in Vietnam, nor does the competent 
medical evidence establish either a compensable manifestation 
of diabetes mellitus within one year of service or a nexus 
between the veteran's current diagnosis and his service.

As the evidence preponderates against the claim for service 
connection for the veteran's diabetes mellitus, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Hypertension

With respect to the veteran's claim for hypertension, the 
Board notes that his service medical records are silent for 
any complaint of, or treatment for, high blood pressure.  
Most significantly, physical examination at separation 
revealed a diastolic pressure of 78, a systolic reading of 
122, and a normal heart and vascular system.  While the 
veteran's diastolic reading was slightly higher than his 
entrance examination, his systolic reading was actually 
lower.  There is also no evidence of record to suggest that 
this disorder became manifest to a compensable degree within 
one year of separation from his period of active service.  
See 38 C.F.R. §§ 3.307, 3.309 (2003).  Post-service medical 
records associated with the claims file reveal no diagnosis 
of hypertension until October 1993, more than fifteen years 
following the veteran's initial separation from active 
military service and more than two years following his second 
separation from service.

While the veteran states several times that he was diagnosed 
with hypertension while he was in the military and has taken 
prescription medication since then, the claims file simply 
does not corroborate this assertion.  The Board cannot base 
its decision on medical evidence not associated with the 
claims file.  Finally, even if the Board accepted the 
veteran's contention that he was diagnosed with hypertension 
within a year of separation from service, the claims file 
contains no documented medical evidence to show that the 
veteran manifested this disability to a compensable degree, 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more, requiring continuous 
medication for control, within one year after separation from 
service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  
Indeed, the earliest medical evidence of record following 
service shows a blood pressure reading of just 122/90 in May 
1993, falling short of that needed for a compensable rating.

The Board understands that the veteran believes that his 
hypertension began in service, or within one year of 
separation from service.  His sincerity is not in question.  
However, as stated above, the veteran, as a layperson, is not 
considered competent to offer a medical opinion as to the 
etiology of his currently diagnosed hypertension.  See 
Routen, supra.

The RO also adjudicated the veteran's claim for hypertension 
as a claim for service connection secondary to his diabetes 
mellitus.  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, since, as discussed above, the veteran has not been 
service connected for diabetes mellitus, he cannot be service 
connected for hypertension, secondary to diabetes mellitus.  
Id.

The competent and probative medical evidence of record 
preponderates against a finding of either a compensable 
manifestation of hypertension within one year after active 
duty or a nexus between the veteran's current diagnosis and 
his service.  In addition, the veteran is not service 
connected for diabetes mellitus.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for diabetes mellitus, claimed as due to 
exposure to herbicide agents, is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



